  Case 15-33845         Doc 30     Filed 02/05/19 Entered 02/05/19 13:56:10              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-33845
         TASEMIKA R BUTLER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/05/2015.

         2) The plan was confirmed on 12/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/23/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,117.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-33845        Doc 30        Filed 02/05/19 Entered 02/05/19 13:56:10                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $22,022.83
       Less amount refunded to debtor                             $278.83

NET RECEIPTS:                                                                                     $21,744.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $967.19
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,967.19

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
AAA CHECKMATE                     Unsecured      1,306.00       2,672.41         2,672.41        134.89        0.00
ACL LABORATORIES                  Unsecured          64.00         65.33            65.33           3.30       0.00
AMERICAN GENERAL FINANCIAL/SP     Unsecured      2,580.00       2,528.28         2,528.28        127.62        0.00
AMERICASH LOANS LLC               Unsecured         988.42      1,883.46         1,883.46          95.07       0.00
ARCHERFIELD FUNDING LLC           Unsecured            NA       2,786.36         2,786.36        140.65        0.00
ASSET ACCEPTANCE LLC              Unsecured         528.00           NA               NA            0.00       0.00
BROTHER LOAN & FINANCE            Unsecured      1,180.00       2,665.43         2,665.43        134.54        0.00
CHASE                             Unsecured      5,473.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         934.00      2,488.10         2,488.10        125.59        0.00
COMCAST                           Unsecured         558.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured      4,229.00       5,813.94         5,813.94        293.47        0.00
DIRECTV                           Unsecured         183.00           NA               NA            0.00       0.00
DISH NETWORK                      Unsecured         941.00           NA               NA            0.00       0.00
DS WATERS OF AMERICA INC          Unsecured         357.00           NA               NA            0.00       0.00
EXETER FINANCE CORP               Secured        8,175.00     17,323.79        13,475.13      13,475.13     900.19
EXETER FINANCE CORP               Unsecured      5,300.13           0.00         3,848.66        194.27        0.00
GREEN TRUST CASH.COM              Unsecured         350.00           NA               NA            0.00       0.00
HARRIS FINANCIAL                  Unsecured      2,766.00            NA               NA            0.00       0.00
IL LENDING CORP                   Unsecured      1,568.00            NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured            NA         791.40           791.40          39.95       0.00
LVNV FUNDING                      Unsecured         387.87        387.87           387.87          19.58       0.00
MIDWEST DIAGNOSTIC PATHOLOGY      Unsecured         245.00           NA               NA            0.00       0.00
PATHOLOGY CONSULTANTS OF CHI      Unsecured         280.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,328.00       1,408.53         1,408.53          71.10       0.00
PRA RECEIVABLES MGMT              Unsecured         295.00        295.52           295.52          14.92       0.00
PRA RECEIVABLES MGMT              Unsecured         704.00        704.16           704.16          35.54       0.00
SIR FINANCE                       Unsecured      1,439.00       1,793.09         1,793.09          90.51       0.00
SPOT LOAN                         Unsecured            NA           0.00             0.00           0.00       0.00
SPRINGLEAF FINANCIAL SERVICES     Unsecured      1,439.00            NA               NA            0.00       0.00
SPRINT NEXTEL                     Unsecured            NA       1,561.19         1,561.19          78.80       0.00
TARGET                            Unsecured         173.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-33845        Doc 30        Filed 02/05/19 Entered 02/05/19 13:56:10                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal        Int.
Name                                 Class    Scheduled      Asserted      Allowed         Paid           Paid
UNITED STUDENT AID FUNDS INC      Unsecured            NA       1,465.89      1,465.89          73.99         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     14,115.00     14,416.60     14,416.60         727.70          0.00
VILLAGE OF MATTESON               Unsecured         325.00           NA            NA            0.00         0.00
WEBBANK/FINGERHUT                 Unsecured      1,077.00            NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                    $0.00
      Mortgage Arrearage                                      $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                            $13,475.13         $13,475.13                  $900.19
      All Other Secured                                       $0.00              $0.00                    $0.00
TOTAL SECURED:                                           $13,475.13         $13,475.13                  $900.19

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                 $0.00
       Domestic Support Ongoing                                $0.00                $0.00                 $0.00
       All Other Priority                                      $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                                $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                              $47,576.22           $2,401.49                   $0.00


Disbursements:

       Expenses of Administration                              $4,967.19
       Disbursements to Creditors                             $16,776.81

TOTAL DISBURSEMENTS :                                                                          $21,744.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-33845         Doc 30      Filed 02/05/19 Entered 02/05/19 13:56:10                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
